Citation Nr: 1638175	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  12-03 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating for residuals of Osgood-Schlatter's disease of the right knee in excess of 10 percent. 

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a lumbar spine disability including as secondary to a right knee disability.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability including as secondary to the right knee disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by: Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from April 1984 to June 1987.  

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision dated in November 2008 from the RO in Atlanta, Georgia.

In November 2012, the Veteran presented testimony at a Board hearing, which was chaired via videoconference by the undersigned Veterans Law Judge.  The Veteran accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2016).  A transcript of the hearing is associated with the claims file.

In November 2014, the Board remanded this appeal for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  The Board also remanded the issue of entitlement to service connection for a skin disorder.  The RO subsequently granted service connection for the claimed skin disorder thus resolving the appeal as to that issue. 

The Veteran has disagreed with the initial disability rating assigned by the RO for the service-connected skin disability by Notice of Disagreement received in March 2016.  While the Board acknowledges the holding in Manlincon v. West, 12 Vet. App. 238 (1999), the RO has acknowledged the Notice of Disagreement by letter dated April 5, 2016, and is evidently processing the appeal of that issue.  Accordingly, no further Board action is indicated at this time.  

The Board notes that the issues of entitlement to service connection for a right shoulder disorder, a left shoulder disorder, and a mental disorder, have also been appealed but will be deferred pending action to address the Veteran's February 2016 request for a Board hearing on those issues.  Once the hearing has been provided, those issues will be addressed in a separate Board decision.  


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's right knee disability has been manifested by painful motion with flexion that is demonstrated to 130 degrees, full extension, no ankylosis, normal muscle strength, no muscle atrophy, no lateral instability or recurrent subluxation, and no meniscal pathology.

2.  In a January 1990 decision, the RO denied the claim of entitlement to service connection for a back disorder.  At the time of the January 1990 decision, the evidence substantiated a current low back disorder as well as a service-connected right knee disability; the evidence did not substantiate any relationship between the current right knee disability and the claimed low back disorder.  

3.  The evidence received since the January 1990 decision does not relate to an unestablished fact of nexus, it is cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the low back claim.  

4.  In a November 2002 decision, the RO denied the claim of entitlement to service connection for a left knee disorder.  At the time of the November 2002 decision, the evidence substantiated a service-connected right knee disability; the evidence did not substantiate a current left knee disorder or a relationship between the current right knee disability and the claimed left knee disorder.  

5.  The evidence received since the November 2002 decision addresses the unestablished fact of a current left knee disability and is new and material.  

6.  Arthritis of the left knee did not become manifest to a degree of 10 percent or more within one year of service separation; a left knee disorder to include arthritis is not related by causation or permanent worsening to service or to a service-connected disability.

7.  For the entire period on appeal, the Veteran's service-connected disabilities have not rendered him unable to secure or follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating higher than 10 percent for a right knee disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2016).

2.  The criteria for reopening the claim of entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2016).

3.  The criteria for reopening the claim of entitlement to service connection for a left knee disorder have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2016).

4.  A left knee disorder was not incurred in service and is not proximately due to, a result of, or aggravated by, a service-connected disability; arthritis is not presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

5.  The criteria for TDIU have not been met for any period. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Knee Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In a January 1990 rating decision, the RO granted service connection for a right knee disability characterized as residuals of Osgood Schlatter's disease of the right knee.  An initial rating of 0 percent was assigned under Diagnostic Code 5003, effective June 4, 1987.  The Veteran appealed the initial rating; and, in a July 1990 decision, the Board granted the appeal to the extent of a 10 percent rating under 5003.  That decision was implemented by the RO in an August 1990 rating decision with the effective date remaining June 4, 1987, with the rating code designation of 5099-5057.  The current appeal arises from an increased rating claim received at the RO on May 15, 2008.  The claim was denied in October 2008 on the basis of the Veteran's failure to report for a VA examination.  See 38 C.F.R. § 3.655(b).  During the course of his appeal, the Veteran attended a VA examination in March 2015.  

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations; a 10 percent rating will be assigned with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic codes 5013 to 5024, inclusive.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of knee motion is rated on the basis of limited flexion and extension, up to and including complete fixation (ankylosis) of the joint.  Limitation of flexion is rated under Diagnostic Code 5260 which provides a rating of 30 percent for flexion limited to 15 degrees; a rating of 20 percent for flexion limited to 30 degrees; a rating of 10 percent for flexion limited to 45 degrees; and a rating of 0 percent for flexion limited to 60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension is rated under Diagnostic Code 5261 which provides a rating of 50 percent for extension limited to 45 degrees; a rating of 40 percent for extension limited to 30 degrees; a rating of 30 percent for extension limited to 20 degrees; a rating of 20 percent for extension limited to 15 degrees; a rating of 10 percent for extension limited to 10 degrees; and a rating of 0 percent for extension limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Under that code, a 30 percent rating is for application where subluxation or lateral instability is severe.  A 20 percent rating is for application where subluxation or lateral instability is moderate.  A 10 percent rating is for application where subluxation or lateral instability is slight.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board notes that the criteria under Diagnostic Codes 5257, 5260, and 5261 are not considered to be overlapping, and therefore separate ratings can be assigned where appropriate symptomatology is shown.  In this regard, VA's General Counsel has stated that separate ratings under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-04.  Moreover, the Board notes that the VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. See VAOPGCPREC 23-97. Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under Diagnostic Code 5257, the veteran would be entitled to a separate compensable evaluation under Diagnostic Code 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain. VAOPGCPREC 9-98. See also Esteban v. Brown, 6 Vet. App. at 259; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The report of a VA examination in March 2015 reveals a diagnosis of degenerative arthritis.  There are no other diagnoses.  Right knee flexion was measured from 0 to 130 degrees (0 to 140 normal); right knee extension was measured from 130 to 0 degrees.  Pain was noted on examination but this did not result in functional loss.  There was no evidence of pain with weight bearing.  There was no objective evidence of crepitus.  There was no additional functional loss or range of motion after three repetitions.  The examiner was unable to say without resort to speculation whether pain, weakness, fatigability, or incoordination would significantly limit functional ability with repeated use over a period of time or during flare-ups.  This was because, according to the examiner, there is no conceptual or empirical basis for making such a determination without directly observing function under these conditions.  Strength was normal in both knees.  There was no muscle atrophy, no ankylosis, and no history of recurrent subluxation, effusion, or lateral instability.  Tests of anterior instability (Lachman test), posterior instability (posterior drawer test), medial instability (apply valgus pressure to knee in extension and with 30 degrees of flexion), and lateral instability (apply varus pressure to knee in extension and with 30 degrees of flexion), were all normal.  The examiner reported that the Veteran does not have now and has never had recurrent patellar dislocation, "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome, or any other tibial and/or fibular impairment.  There were also no meniscal conditions.  It was noted that the Veteran uses bilateral knee braces for knee pain and to keep from falling.  

The Board finds initially that, while Osgood-Schlatter's disease is not listed in the rating schedule for the knees, and rating by analogy is appropriate, as will be addressed in more detail below, the Veteran's only symptomatology is pain and limited motion.  He has no recurrent subluxation or lateral instability.  Therefore, the use of Diagnostic Code 5003 (for degenerative arthritis) is the appropriate code to apply as the primary disability.  Indeed, this is precisely the Diagnostic Code used by the Board in its July 1990 decision.  Nevertheless, in the interest of consistency, and to avoid the potential for confusion, consideration of a separate or higher rating under Diagnostic Code 5257 will be considered below.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (shifting diagnostic codes throughout the adjudication process, while perhaps harmless with regard to the decision reached, may create confusion as to the standards and criteria employed in evaluating the claim).

Regarding a separate or higher rating under Diagnostic Code 5257, the Board notes that clinical testing for lateral instability and recurrent subluxation has been uniformly negative.  While the Veteran has described feeling unstable on his feet and has reported that his knees give out, this would appear to be the type of symptomatology contemplated under Diagnostic Code 5257.  The terms "unstable" and "instability" can have many meanings within the medical context.  However, "lateral" instability, as specified under Diagnostic Code 5257, is a specific type of joint instability that is demonstrated by clinical testing, such as varus, and valgus stress testing.  The criteria under Diagnostic Code 5257 are specific in referring to "lateral" instability and not simply the perception of instability, or feeling unstable.  As there is no clinical support for lateral instability, the evidence weighs against a1y separate or higher rating under Diagnostic Code 5257.

Regarding measurements of flexion, the right knee exceeds the degree of limited flexion specified for the minimum compensable rating.  Thus, in no instance has there been measured range of flexion that is limited to 45 degrees.  Accordingly, a separate compensable rating is not warranted for the right knee on the basis of limitation of flexion under Diagnostic Code 5260.  


Regarding measurements of extension, without exception, measurements have been normal.  Thus, a separate compensable rating is not warranted for the right knee on the basis of limited extension, under Diagnostic Code 5261.  

The evidence clearly establishes that the Veteran's right knee is painful.  However, VA law does not contemplate the assignment of a disability rating on the sole basis of pain.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.  These normal working movements of the body are evaluated in the case of a knee disability through range of motion testing, strength testing, and tests for lateral instability and subluxation.  In this regard, the presence of arthritis must be accompanied by evidence of noncompensable limitation of motion in order to obtain the minimum 10 percent rating under Diagnostic Code 5003.  

In sum, on the basis of limitation of flexion and extension, a preponderance of the evidence is against any separate ratings for the right knee under Diagnostic Codes 5003, 5260, 5261.  

Diagnostic Code 5256 applies to ankylosis, which is defined as the "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), quoting Stedman's Medical Dictionary 87 (25th ed. 1990).  There is no suggestion in any of the clinical findings that there is a fixation or bony union of the right knee and the demonstrated range of motion is probative evidence against any such finding.  

The Board has considered other diagnostic codes as well.  Diagnostic Code 5258 rates on the basis of dislocation of the semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  A 20 percent rating is the only rating available.  Diagnostic Code 5259 provides a 10 percent rating for symptomatic removal of the semilunar cartilage.  As the evidence in this case demonstrates no meniscal pathology, the Board finds that these codes are not for application.  

Diagnostic Code 5262 rates on the basis of malunion or nonunion of the fibula and tibia, conditions which are neither shown nor alleged in this case.  Diagnostic Code 5263 rates on the basis of genu recurvatum, a condition which is neither shown nor alleged in this case.  Accordingly, these codes are not appropriate. 

In sum, a rating higher than 10 percent is not warranted for the right knee, nor is any separate rating warranted.  To the extent any higher level of compensation is sought, the preponderance of the evidence is against the claim, and hence the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that the first Thun element is not satisfied.  The Veteran's right knee disability is manifested by signs and symptoms such as pain, which impair his ability to stand and walk for long periods.  These signs and symptoms, and their resulting impairment, are fully contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knee provide disability ratings on the basis of painful and limited motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by impairment in standing and walking for long periods.  In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology.  

In this regard and consistent with the reasoning presented above, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014).  In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of the Veteran's service-connected right knee disability and his service-connected pseudofolliculitis barbae have rendered the rating schedule for the knee inadequate.  

Special Monthly Compensation Consideration

The Board has considered whether the Veteran's disability picture warrants any level of Special Monthly Compensation (SMC).  See 38 U.S.C.A. §§ 1114; 38 C.F.R. §§ 3.350, 3.352.  The Veteran is currently not in receipt of any level of SMC.  The evidence demonstrates that, while he has a service-connected lower extremity disability, he does not have such impairment as approximates loss of use of the right lower extremity.  He has also not been found to be housebound or in need of the aid and attendance of another.  His combined disability rating is 10 percent since June 4, 1987.  Under the circumstances here, the Board concludes that SMC is not warranted.  

Service Connection-Law and Regulations

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability.  38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998).  

For specific "chronic" diseases, there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service.  This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946.  In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Application to Reopen Service Connection Claims

The RO initially denied a claim for service connection for a low back disorder in a January 1990 rating decision and a claim of entitlement to service connection for a left knee disorder in a November 2002 rating decision.  These rating decisions are the last disallowance on any basis with respect to each claim.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998) (the Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened).  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Veteran requested to have the previously denied claims reopened in May 2008.  New evidence is defined as evidence not previously submitted to agency decision makers and material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).



Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

To reopen a claim, it is not required that new and material evidence be received as to each previously unproven element of a claim.  Where a prior denial was based on lack of current disability and nexus, newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  See Shade v. Shinseki, 24 Vet. App. 100 (2010).

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

At the time of the January 1990 rating decision, the evidence established Shedden element (1) with respect to the back claim.  The evidence of record included a March 1988 examination report which established a diagnosis of lumbar myalgia.  The evidence also substantiated Shedden element (2) with respect to the direct service connection theory of etiology.  Service treatment records revealed an April 8, 1986, clinical note regarding the Veteran's complaint of back pain for one month.  The Veteran reportedly had no history of trauma to the back.  On examination, he demonstrated full range of motion; reflexes were good; and testing for disc impingement (straight-leg-raise) was negative.  Mild spasms were noted to the left lower lumbar with tenderness to palpation there.  The examiner's assessment was a lower lumbar strain.  

The evidence also substantiated Wallin element (2) with respect to the secondary service connection theory of etiology, in that service connection was established for a right knee disability in that decision.  




However, the evidence did not substantiate Shedden or Wallin element (3), in that there was no relationship substantiated between the post-service diagnosis of lumbar myalgia and service or a service-connected disability.  

Evidence received since the January 1990 decision includes VA treatment records, records from the Social Security Administration, and VA examination reports.  These medical records are not new and material as they do not address the question of whether the Veteran's low back disorder is etiologically related to an injury or disease in service, or to his right knee disability, in a way that raises a reasonable possibility of substantiating the claim on either basis.  

The evidence also includes the Veteran's assertions to VA adjudicators and medical providers that his back pain and symptoms either began in service or are due to his right knee disability.  A March 3, 2008, Emergency Room Clinician Note reveals the Veteran's complaint that, because of an abnormal gait, he now has pain in the low back (VBMS record 05/27/2009).  An April 10, 2012, Mental Health Initial Evaluation, reveals the Veteran's assertion that an accident in the Navy caused knee and back pain (VBMS record 03/03/2014).  

While these assertions appear in medical records, as presented, these assertions are simply recitations of statements made by the Veteran to the treatment provider.  They are not presented as medical opinions endorsing a secondary or direct service connection etiology.  As such, they are not substantially different from assertions made by the Veteran in support of the prior claim, and are therefore considered cumulative or redundant evidence.  

The Board acknowledges the assertion of the Veteran's representative that the January 1990 decision did not address secondary service connection and therefore it is not a prior final decision with respect to that aspect of the claim.  The Veterans Court has held that, "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006); see also Bingham v. Principi, 18 Vet. App. 470, 474 (2004) (distinguishing between a "claim" and a "theory" by stating that "direct and presumptive service connection are, by definition, two means (i.e., two theories) by which to reach the same end, namely service connection") aff'd 421 F.3d 1346, 1349 (Fed. Cir. 2005) ("we similarly cannot recognize an exception [to the rule of finality] based on a purported legal error committed by the Board based on its failure to consider all possible theories that may support a claim").  The Board accordingly finds that the January 1990 decision constitutes a prior final decision with respect to the claim of entitlement to service connection for a back disorder on any basis notwithstanding the lack of discussion of all potential theories in that decision.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of entitlement to service connection for a low back disorder has not been received.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen either of the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

At the time of the November 2002 rating decision, the evidence did not establish any Shedden element with respect to the left knee direct service connection theory of etiology.  The evidence did not substantiate element (2), in that there was no record of an injury or disease of the left knee in service.  The Veteran did not report for a scheduled VA examination, therefore, the evidence did not substantiate element (1), a current disability, or element (3), a nexus between such disability and service.  While the evidence substantiated Wallin element (2) with respect to the secondary service connection theory of etiology, in that there was a service-connected right knee disability, the evidence did not substantiate Wallin elements (1) and (3).  

Evidence received since the November 2002 decision includes VA treatment records, records from the Social Security Administration, and VA examination reports.  Those records include a March 2013 examination report establishing a diagnosis of left knee arthritis.  As the existence of a post-service left knee disability was an unestablished fact in November 2002, and as this evidence is neither cumulative nor redundant of evidence previously of record and raises a reasonable possibility of substantiating the claim, the Board finds that new and material evidence has been received and reopening of the claim is warranted.  

Service Connection-Left Knee

The basic law and regulations governing service connection claims are set out above.  Regarding the presumptive provisions for chronic diseases, arthritis is included among the enumerated chronic diseases.  Arthritis is primarily rated on the basis of limitation of motion.  Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).

In order for knee arthritis to have become manifest to a degree of 10 percent, there must be evidence to substantiate that (1) flexion of the knee is limited to 45 degrees, or (2) that extension is limited to 10 degrees, or (3) there must be a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 (2016).

Service treatment records reveal no complaint, treatment, or diagnosis regarding the left knee.  After service, there is no record of treatment for a left knee disorder for many years.  With reference to the criteria set out above, the evidence does not establish a manifestation of arthritis of the left knee to a degree of 10 percent or more within one year of service separation.  

Although the Veteran filed a claim seeking service connection for disorders of the right knee and back in 1988, he did not mention a left knee disorder.  

While inaction regarding filing a left knee claim is not necessarily indicative of the absence of symptomatology, where, as here, a claimant takes action regarding other musculoskeletal claims, it is reasonable to expect that the Veteran is presenting the issues for which he is experiencing symptoms at that time.  In other words, the Veteran demonstrated as early as 1988 that he understood the procedure for filing a claim for VA disability compensation, and he followed that procedure with respect to other issues.  Thus, the Veteran's inaction regarding a claim for a left knee disorder, when viewed in the context of action regarding other similar claims, may reasonably be interpreted as indicative of the lack of left knee symptomatology at that time.  

The Veteran was afforded a VA examination in March 1988 to evaluate his right knee and back claims.  He described an injury to his right knee and back, but did not describe an injury to his left knee.  On examination, his carriage was erect, his posture was normal, and his gait was normal.  He had full flexion and extension of both knees.  Cruciate and collateral ligaments were taut.  The only diagnosis with respect to the knees was "right knee with subjective discomfort."

When a medical condition or symptom has not been noted in the medical records, the Board may not consider that as negative evidence unless it is the sort of condition or symptom that would normally be noted or reported.  See Buczynski v. Shinseki, 24 Vet.App. 221, 226-27 (2011).  However, the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded"). 

Here, the lack of description of a left knee injury or disease in service when considered in the context of a normal left knee examination in 1988 is probative evidence against the incurrence of injury or disease of the left knee in service.  The Board finds that it is reasonable to conclude that a left knee injury would have been reported to the 1988 examiner if it had occurred.  

As noted, the Veteran has primarily asserted a secondary service connection theory of etiology for the left knee.  A VA examination and medical opinion were obtained in March 2015.  The examiner opined that it is less likely than not (50% or less probability) that the Veteran's left knee condition is secondary to, proximately due to, or aggravated by, his service connected right knee condition.  The rationale was that the examiner did not observe an abnormal gait and there is no evidence-based medical literature that proffers a nexus between ipsilateral Osgood-Schlatter's disease as being a risk factor for or a cause of contralateral degenerative arthritis.  

There is no medical opinion that purports to relate a current left knee disorder to the Veteran's service-connected right knee disability.  The only opinion in favor of such a relationship comes from the Veteran.  

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation.  See Barr, 21 Vet. App. at 308-09.  A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional.  However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation.  Lay statements are not competent evidence regarding diagnosis or etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).

The Board finds that relating a current diagnosis of a disease process such as arthritis to service is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377).  Such an opinion requires knowledge of the potential causes of the disease and the inherently medical question of how a separate disorder of an unrelated joint may have contributed to bring about the disease.  These are not matters which are capable of lay observation.  Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed left knee arthritis and the service-connected right knee disability.  

In sum, the Board finds that a left knee disorder is not related by causation or permanent worsening to service or to a service-connected disability and arthritis of the left knee did not become manifest to a degree of 10 percent or more within one year of service separation.  As such, the Board concludes that service connection for a left knee disorder is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

TDIU Consideration

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2016).

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU.  However, marginal employment is not considered substantially gainful employment.  Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person.  Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop.  38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

Here, the combined service connection rating is 10 percent, effective June 4, 1987.  Accordingly, the schedular criteria for TDIU are not met.  

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321.

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans' Claims (Veterans Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

The RO obtained a medical opinion addressing employability in March 2015.  The examiner opined that the Veteran had no functional deficits that prevented physical or sedentary employment, and that his current functional status permits physical and sedentary employment, but, is obviated by efforts to avoid prolonged activity due to service-connected degenerative arthritis/right knee condition.  The examiner also opined that it is less likely than not (50% or less probability) that any skin or knee condition would prevent him from seeking and maintaining substantially gainful employment of a sedentary nature.  

There is no medical opinion that purports to establish that the Veteran's combined service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  While the Veteran has asserted that the effect of his right knee disability affect his employment, he has generally described his employment difficulties in terms of a combination of service-connected and nonservice-connected disabilities, including nonservice-connected disorders of the back and left knee, and a nonservice-connected psychiatric/mental disorder.  These cannot be considered in determining entitlement to TDIU.  

In sum, the schedular TDIU criteria are not met and the combined effect of the Veteran's service-connected disabilities does not render him unable to secure or follow a substantially gainful occupation.  As such, the Board finds that a TDIU is not warranted and the requirements for referral of the claim for extraschedular consideration are not met.  

Duties to Notify and Assist

VA's duty to notify was satisfied by letters in June 2008, March 2010, January 2014 and March 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, records from the Social Security Administration, and private treatment reports identified by the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained.  

The RO has also obtained a thorough medical examination regarding the claims as well as medical opinions.  The Board notes that the examination report includes findings regarding active and passive motion and weight-bearing and nonweight-bearing motion consistent with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Veteran's representative has questioned whether the individual who conducted the VA examination had a valid license to practice medicine.  However, the representative has cited only a failed search of a Georgia Internet site in support of this assertion.  In the absence of compelling evidence to the contrary, the Board presumes that medical professionals employed by VA have the requisite credentials.  

The representative also asserted that the report was inadequate with respect to evaluating the right knee because the examiner did not discuss evidence that he uses a walker and braces, and walks with an antalgic gait, in concluding that there was no lateral instability of the right knee.  As discussed in detail above, the presence of lateral instability of the knee is determined by specific clinical tests which were performed in this case and which produced normal results.  

The representative has asserted that the examination report was also inadequate in determining that the left knee disorder was not related to the right knee disability because the examiner did not discuss the use of a walker and braces, and the evidence of an antalgic gait.  The Board notes that there is no duty on the part of examiners to discuss every potentially favorable piece of evidence.  Here, the etiology opinion was based on an acknowledged review of the claims file, it was conclusively stated, and it was supported by a clear rationale.  The Board finds no inadequacy in the opinion. 

As noted above, this appeal involves a remand by the Board for additional evidentiary development.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

In this case, the RO substantially complied with the Board's remand instructions by providing a Statement of the Case regarding the psychiatric and shoulder claims, by obtaining the Veteran's Social Security Disability determination and supporting records, by providing VA examinations, and by readjudicating the back, knee, and TDIU claims.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, i.e., his failure to attend scheduled examinations, and he was informed of the information and evidence necessary to substantiate each claim.  


ORDER

A disability rating in excess of 10 percent for a right knee disability is denied.  

Reopening of service connection for a low back disorder is denied.  

Reopening of service connection for a left knee disorder is granted.  

Service connection for a left knee disorder is denied. 

TDIU is denied.  




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


